272 So.2d 600 (1973)
Phillip Eugene HOLSENBACK
v.
STATE.
7 Div. 197.
Court of Criminal Appeals of Alabama.
January 23, 1973.
William J. Baxley, Atty. Gen. and George W. Royer, Jr., Asst. Atty. Gen., for the State.
HARRIS, Judge.
Appellant was indicted for the offense of buying, receiving or concealing a 1972 Volkswagen, knowing it was stolen, etc. He pleaded guilty and received a two-year sentence in the penitentiary.
There was full compliance with Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274. In addition to the explanation given by the trial judge, appellant was furnished a printed form, word for word, like the one approved by this Court in Ireland v. State, 47 Ala.App. 65, 250 So.2d 602. On authority of Ireland, the judgment below is affirmed.
Affirmed.
All the Judges concur.